DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 01/05/2021.
Claim 1 have been amended.
Claims 16-18 have been added.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2017/0085578) in view of Lee-Baron (U.S. Publication No. 2015/0169310) in further view of Nichols (U.S. Patent No. 5,781,921).
Ha and Lee-Baron were cited in PTO-892 dated 04/06/2020.
Nichols was cited in PTO-892 dated 10/05/2020.
Regarding claim 1, Ha taught an information processing apparatus (Ha, ¶ [0152] “FIG. 10 is a block diagram illustrating an example of the user terminal.”), comprising:
a mount unit including at least one slot in which an interface device (inputter 1400 and/or display 1500) is mounted (Ha, ¶ [0152] “[…] In FIG. 10, the user terminal 1000' includes the communicator (e.g., including communication circuitry) 1100, the processor (e.g., including processing circuitry) 1200, the memory 1300, the inputter (e.g., including input circuitry) 1400 and a display 1500.”);
a memory (FIG. 10, Memory 1300) configured to store therein first identification information of a first interface device and first version number information of firmware installed in the first interface device, the first interface device being any one of at least one interface device (Ha, ¶ [0071] “The memory related data may, for example, be […] data of the chip ID or FTL version and OS 1341 images of the flash memory 1340 […]”); and
a processor (FIG. 10, processor 1200) coupled to the memory and the processor configured to:
compare the first identification information (stored reference data) of the first interface device stored in the memory and second identification information (received data) of a second interface device mounted in any one of the at least one slot with each other (Ha, ¶ [0068] “[…] for the hardware integrity verification of the external terminal A, the processor 120 may be configured to compare the stored reference data of the external terminal A in the storage 130 with the received data for the hardware integrity verification from the external terminal A.”).
when the first identification information (stored reference data of the second external terminal) and the second identification information (received data of the external terminal A) differ from each other (Ha, ¶ [0015] “When the received memory-related data at least partially does not match the stored reference data of the second external terminal, the processor may be configured to generate a warning message including information regarding a non-matching part […].” ¶ [0068] “[…] When the stored reference data matches the received data, the hardware integrity of the external terminal A may be determined to be normal […]. If not, the integrity may be determined to be abnormal […].”).
Ha did not specifically teach compare the first version number information stored in the memory and second version number information of firmware installed in the second interface device with each other; and
revise, when the first version number information and the second version number information differ from each other, the firmware installed in the second interface device to firmware having a first version number indicated by the first version number information.
However, Lee-Baron teaches compare the first version number information (firmware image 215) stored in the memory (firmware information 200) and second version number information of firmware installed in the second interface device with each other (Lee-Baron, ¶ [0069] “[…] the firmware module 355 may compare the installed firmware with a firmware image 215 stored in the firmware information 200. If the installed firmware matches the firmware image 215, the firmware module 355 may determine 515 that installed firmware for the device matches the firmware information 200.”); and
revise (mitigate/update), when the first version number information and the second version number information differ from each other, the firmware installed in the second interface device to firmware having a first version number indicated by the first version number information (Lee-Baron, ¶ [0070] “[…] if the installed firmware does not match the firmware information 200, the management module 360 may mitigate 520 the difference between the installed firmware and the firmware information 200 […].” ¶ [0071] “The management module 360 may mitigate 520 the difference between the installed firmware and the firmware information 200 by updating the firmware of the device to be equivalent to the firmware information 200.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee-Baron’s concept of mitigate/update the firmware of a device to the correct firmware version into Ha’s system because both systems verify device/firmware integrity by comparing the ID/version number of the device/firmware with the one on record and by incorporate the teaching of Lee-Baron into Ha would allow Ha’s system to take corrective action when there’s an abnormality occur by further verifying the firmware information and make corrective actions to the firmware as necessary.
Ha further did not specifically teach rewrite the first identification stored in the memory to the second identification information after the firmware installed in the second interface device is revised.
However, Nichols teaches rewrite the first identification stored in the memory to the second identification information after the firmware installed in the second interface device is revised (Nichols, FIG. 2 step 210, col. 5, lines 8-17 “In addition, the processor P can, at an optional intervening step 210, write data into the firmware update memory device UM to identify the system S into which the firmware update was installed, the date of installation and any other administrative information which the system S is programmed to write in firmware update memory device UM. Thus, when the user transmits the firmware update memory device UM back to its originator, the firmware update memory device UM is self-identifying and confirms the execution of the firmware update.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Nichols’s concept of write data to identify the 
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Ha teaches the information processing apparatus according to claim 1, wherein 
the memory is further configured to store therein a BIOS program for a basic input/output system (Ha, ¶ [0173] “[…] hardware integrity among BIOS, boot loader and firmware stored in ROM”), and
the processor is further configured to:
execute the BIOS program, thereby reading the first identification information from the memory, reading the second identification information from the second interface device, and comparing the first identification information and the second identification information with each other (Ha, ¶ [0012] “[…] the processor may be configured to verify the hardware integrity of the second external terminal by comparing the received memory related data with the reference data of the second external terminal stored in the storage,”) (BIOS program in ROM is executed by the processor to compare the reference data and the received memory related data).
Regarding claim 3, the rejection of claim 1 is incorporated and furthermore Ha taught the information processing apparatus according to claim 1,
start up a simple operating system; and execute a predetermined program on the simple operating system, thereby reading the first version number information from the memory, reading the second version number information from the second interface device, comparing the first version number information and the second version number information with each other, and revising the firmware installed in the second interface device to the firmware having the first version number.
However, Lee-Baron teaches start up a simple operating system; and execute a predetermined program (sequencer 305) on the simple operating system (BMC 130), thereby reading the first version number information from the memory, reading the second version number information from the second interface device (Lee-Baron, ¶ [0066] “[…] The firmware module 355 may retrieve the firmware identifier and/or firmware version from the installed firmware of the device during the boot 510 of the device.”), comparing the first version number information and the second version number information with each other (Lee-Baron, ¶ [0068] “The firmware module 355 may further compare the firmware identifier and/or firmware version from the installed firmware with the firmware identifier 205 and/or firmware version 210 recorded in the firmware information 200.”), and revising the firmware installed in the second interface device to the firmware having the first version number (Lee-Baron,  ¶ [0072] “FIG. 5 is […] a firmware mitigation method 550. The method 550 may perform the functions of the electronic device 100, the BMC 130, and/or the firmware maintenance apparatus 350. […] the method 550 is performed by a processor such as the processor 105 of the electronic device 100 and/or the sequencer 305 of the BMC 130.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee-Baron’s concept of booting to the BMC 
Regarding claim 5, the rejection of claim 1 is incorporated and furthermore Ha teaches the information processing apparatus according to claim 1, wherein
the memory stores therein the first identification information of each of the at least one interface device and the first version number information of firmware installed in each of the at least one interface device (Ha, ¶ [0011], “[…] a storage (e.g., a memory) configured to store reference data for a hardware integrity verification of the plurality of external terminals,”), and
the processor is further configured to:
compare, for each of the at least one interface device, the first identification information stored in the memory and the second identification information of the second interface device mounted in each of the at least one slot with each other (FIG. 6A & 6B) (Ha, ¶ [0121] “the processor 120 may be configured to control the communicator 110 to transmit the hardware integrity verification result of the third external terminal 400 to the fourth external terminal 500 which activated the self-verification function of the hardware integrity for the third external terminal (process [circle around (4)]).” ¶ [0122] “The third external terminal 400 receiving the verification result may access the fifth external terminal 800 based on the verification result of the third external terminal 400 (process [circle around (5)]).”).
Regarding claim 17, the rejection of claim 1 is incorporated and furthermore Ha teaches the information processing apparatus according to claim 1, wherein the first identification information and the second identification information comprise any one of slot information, a type, and a serial number (Ha, ¶ [0013] “[…] the reference data may, for example, be data for integrity verification of at least one of a BIOS, boot loader and firmware stored in the ROM, read only (RO) areas of the RAM, chip ID, flash translation layer (FTL) version and operating system (OS) images in the flash memory, and start up configuration of the non-volatile RAM (NVRAM).”).
Regarding claims 6-8, 10, and 18 they are non-transitory computer-readable recording medium claims corresponding to the information processing apparatus of claims 1-3, 5, and 17. Therefore, claims 6-8, 10, and 18 are rejected under the same grounds as claims 1-3, 5, and 17.
Regarding claims 11-13 and 15-16 they are method claims corresponding to the information processing apparatus of claims 1-3, 5, and 17. Therefore, claims 11-13 and 15-16 are rejected under the same grounds as claims 1-3, 5, and 17.
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Lee-Baron, and Nichols in further view of Sotani (U.S. Publication No. 2015/0347124).
Sotani was cited in PTO-892 dated 04/06/2020.
Regarding claim 4, the rejection of claim 1 is incorporated and furthermore Ha and Lee-Baron taught the information processing apparatus according to claim 1, wherein 
the processor is further configured to:
revise, when the first version number information and the second version number information differ from each other, the firmware installed in the second interface device to firmware having the first version number (Lee-Baron, ¶ [0070] “[…] if the installed firmware does not match the firmware information 200, the management module 360 may mitigate 520 the difference between the installed firmware and the firmware information 200 […].” ¶ [0071] “The management module 360 may mitigate 520 the difference between the installed firmware and the firmware information 200 by updating the firmware of the device to be equivalent to the firmware information 200.”).
Ha and Lee-Baron did not specifically teach revise, when the first version number information and the second version number information differ from each other, the firmware installed in the second interface device to firmware having an intermediate version number between the first version number and a second version number indicated by the second version number information based on version number management information in which intermediate version number information is associated with the second version number information, the intermediate version number being indicated by the intermediate version number information; and revise the firmware having the intermediate version number to the firmware having the first version number.
However, Sotani teaches revise, when the first version number information and the second version number information differ from each other, the firmware installed (currently running firmware V1) in the second interface device to firmware having an intermediate version (version Va) number between the first version number and a second version number indicated by the second version number information based on version number management information (firmware compatibility table 151) in which intermediate version number information is associated with the second version number information, the intermediate version number being indicated by the intermediate version number information; and revise the firmware having the intermediate version number to the firmware having the first version number (final destination version Vb) (Sotani ¶ [0148] “(S16) The firmware acquisition unit 160 refers to the firmware compatibility table 151 so as to calculate the most recent version of intermediate firmware with which active replacement is possible. For example, when executing when executing step S16 for the first time, the firmware acquisition unit 160 calculates the most recent version of intermediate firmware with which active replacement of the version of the currently running firmware is possible (the most recent version of intermediate firmware compatible with the version of the currently running firmware). For example, consider the case in which the version of the currently running firmware is V1 and the final update destination version is Vb. In the example of FIGS. 9A and 9B, the most recent version of intermediate firmware with which active replacement of the version V1 is possible is the version Va. This is because although active replacement of the version V1 with the version Va is possible, active replacement of the version V1 with the version Va1 (which is one generation more recent than the version Va) is not possible.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sotani’s concept of having a compatible intermediate version of the firmware update between the current firmware and the final updated firmware into Ha’s system because both systems update firmware by comparing the versions of the firmware on a hardware/device and by incorporate the teaching of Sotani into Ha would allow Ha’s system to update to an compatible intermediate firmware when the system is unable to update from a current version to a final updated version of the firmware.
Regarding claim 9
Regarding claim 14, they are method claims corresponding to the information processing apparatus of claim 4. Therefore, claim 14 is rejected under the same grounds as claim 4.
Response to Arguments
Applicant’s amendments and/or arguments regarding claim 1 have been fully considered. However, the 35 U.S.C. § 103 rejection is maintained.
Applicant argues that Ha, Lee-Baron, and/or combination thereof fail to teach limitation(s) of independent claims 1, 6, and 11.
In the Remark, Applicant argues:
	As an example, claims 1, 6, and 11 each recites, inter alia, a feature of “compar[ing...] first identification information of [the] first interface device ... and second identification information of a second interface ... with each other.” As stated above, during the interview conducted on December 10, 2020, Examiner Luu agreed that Ha does not disclose this feature; therefore, at least the noted feature of claims 1, 6, and 11, namely, “compar[ing...] first identification information of [the] first interface device ... and second identification information of a second interface ... with each other” distinguishes over Ha. The noted feature also distinguishes over LeeBaron as evidenced by, for example, the Office Action. That is, the Office Action does not assert Lee-Baron as disclosing the noted features.
	(See Remark, page 10)
Examiner’s Response:
	As stated in the rejection above, Ha teaches Ha, ¶ [0068] “[…] for the hardware integrity verification of the external terminal A, the processor 120 may be configured to compare the stored reference data of the external terminal A in the storage 130 with the received data for the hardware integrity verification from the external terminal A.” ¶ [0068] “[…] When the stored reference data matches the received data, the hardware integrity of the external terminal A may be determined to be normal […].”. Therefore, during normal condition, the stored reference data of the external terminal A is compared to the received data of the external terminal A (i.e. the data of the external terminal A is compared to itself, as stated in the interview on Dec. 10, 2020), then, we get a data-match result.
	However, as stated in the rejection above, Ha also teaches ¶ [0015] “When the received memory-related data at least partially does not match the stored reference data of the second external terminal, the processor may be configured to generate a warning message including information regarding a non-matching part […].”. Therefore, during an abnormal condition, the stored reference data of the second external terminal is compared to the received data of the external terminal A (i.e. two different data of the second external terminal and the external terminal A are being compared), then, we get a data-does-not-match result because the two data of two external terminals are different from each other.
	Thus, Ha teaches the limitation “compare the first identification information of the first interface device... and second identification information of a second interface... with each other.” of independent claims 1, 6, and 11.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binh Luu whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191